RECORD IMPOUNDED

                     NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-3912-16T4

IN THE MATTER OF THE
SEIZURE OF WEAPONS
BELONGING TO
J.D.M.


           Submitted April 11, 2018 – Decided June 25, 2018

           Before Judges Alvarez and Currier.

           On appeal from Superior Court of New Jersey,
           Chancery Division, Family Part, Bergen County,
           Docket No. FO-02-0197-17.

           Joseph L. Nackson, attorney for appellant
           J.D.M. (Joseph L. Nackson, of counsel; Jeffrey
           Zajac, on the brief).

           Dennis Calo, Acting Bergen County Prosecutor,
           attorney for respondent State of New Jersey
           (James W. Sukharev, Special Deputy Attorney
           General/Acting   Assistant   Prosecutor,   of
           counsel and on the brief).

PER CURIAM

     Appellant J.D.M. appeals from the March 17, 2017 Family Part

order directing he forfeit a weapon and his firearms purchaser

I.D. card (FPIC).      We affirm.
       On September 29, 2016, S.P. filed a complaint and obtained a

temporary restraining order (TRO) against J.D.M.              See Prevention

of Domestic Violence Act of 1991, N.J.S.A. 2C:25-17 to -35.                The

TRO required him to surrender "any and all firearms or other

weapons . . . and [his] firearms purchaser ID card."              On October

13, 2016, after the weapon was seized, the TRO was dismissed.

       The State moved for forfeiture of J.D.M.'s weapon and the

revocation of his FPIC, arguing that N.J.S.A. 2C:25-21(d)(3) and

2C:58-3(c) disqualified him from firearm ownership.             Judge Eugene

H. Austin conducted a hearing at which the State proffered two

witnesses, a Borough of Cliffside Park police officer and S.P.,

J.D.M.'s     former    wife.   J.D.M.     testified   in    support   of   his

application for the return of the weapon and his continued ability

to hold a FPIC.        Judge Austin found that all the witnesses were

credible and that none deliberately lied.

       The   officer    testified   regarding   the   2002     investigation

conducted when J.D.M. applied for the FPIC.                At that juncture,

police were unaware of J.D.M.'s mental health history, and the

only criminal charge against him had been dismissed, as had another

TRO.

       S.P. testified that J.D.M., who is a veteran, had told her

that upon his discharge from military duty, he had been diagnosed

with post-traumatic stress disorder (PTSD) and anxiety.               Shortly

                                      2                               A-3912-16T4
before the parties' divorce in 2014, J.D.M. called S.P. from

Englewood   Hospital,    where   he   had   signed   himself   in   to   the

psychiatric unit.       His hospital stay lasted approximately one

week.   Later, J.D.M. told S.P. that he had almost overdosed and

was having suicidal thoughts.

     In ruling, the judge reiterated J.D.M.'s testimony that he

did not continue with the medications prescribed by the Veteran's

Administration (VA), because he experienced serious side-effects.

J.D.M. denied ever attempting suicide and said he had no mental

health problems before his military service.

     Based principally on J.D.M.'s own words, the judge found that

the return of his firearm was barred by N.J.S.A. 2C:58-3(c)(3).

That statutory section stated that a FPIC should not issue, or a

firearm be owned by

            any person who has ever been confined for a
            mental disorder[] . . . unless . . . the[y]
            . . . produce[] a certificate of a medical
            doctor or psychiatrist licensed in New Jersey,
            or other satisfactory proof, that he is no
            longer   suffering   from   that    particular
            disability in a manner that would interfere
            with or handicap him in the handling of
            firearms . . . .

     Understanding that J.D.M.'s stay at the psychiatric unit was

a voluntary, not involuntary, commitment, Judge Austin nonetheless

concluded it fit within the parameters of the statute.               J.D.M.

acknowledged when he testified that he still participated in

                                      3                             A-3912-16T4
regular mental health treatment.      We defer to the trial judge's

credibility findings.   See In re Return of Weapons to J.W.D., 149

N.J. 108, 116-17 (1997).

    On appeal, J.D.M. raises the following points:

         POINT I:
         BECAUSE THE RECORD FAILS TO ADEQUATELY SHOW
         THAT [J.D.M.] WAS HOSPITALIZED FOR A MENTAL
         DISORDER, THE CHANCERY DIVISION ERRED IN
         FORFEITING HIS RIGHT TO RETAIN HIS HUNTING
         RIFLE.

         A.    The State Failed To Satisfy Its Burden
               of . . . Proof Under N.J.S.A. 2C:58-3(c).

         B.    The Reasoning of the Law Division Does
               Not Support a Finding of a Mental
               Disorder Under N.J.S.A. 2C:58-3(c)(3).

         POINT II:
         BECAUSE [J.D.M.] WAS NOT "CONFINED" FOR A
         MENTAL DISORDER, N.J.S.A. 2C:58-3 DOES NOT
         APPLY TO THE INSTANT CASE.

         POINT III:
         THE DECISIONS IN HELLER AND MCDONALD BY THE
         UNITED STATES SUPREME COURT REQUIRE AN
         ENHANCED BURDEN OF PROOF UNDER N.J.S.A.
         2C:58-3(c).

    With one exception, we do not discuss the alleged errors as

they lack merit.   See R. 2:11-3(e)(1)(E).       We affirm for the

reasons stated by Judge Austin.    Additionally, we comment upon an

argument the State raises.

    A trial court must grant the State's forfeiture motion if,

by a preponderance of the evidence, it is proven that the return


                                  4                         A-3912-16T4
of the weapons seized "would not be 'in the interest of the public

health, safety or welfare'"    In re Forfeiture of Pers. Weapons &

Firearms Identification Card Belonging to F.M., 225 N.J. 487, 513

(2016) (quoting N.J.S.A. 2C:58-3(c)(5)).      In matters involving

firearms permits and the forfeiture of weapons, we only set aside

those rulings which are not supported by sufficient credible

evidence.     See State v. Cordoma, 372 N.J. Super. 524, 535 (App.

Div. 2004).

     J.D.M. alleges that the landmark United States Supreme Court

decisions in District of Columbia v. Heller, 554 U.S. 570 (2008),

and McDonald v. City of Chicago, 561 U.S. 742 (2010), require an

enhanced burden of proof under N.J.S.A. 2C:58-3(c).    Judge Austin

applied the current standard, by the preponderance of the evidence.

Years after those cases were decided, our Supreme Court reiterated

that New Jersey's standard of proof for forfeiture remains the

preponderance of the evidence.    In re F.M., 225 N.J. at 508.      We

see no reason to deviate from binding precedent.

     The State argues in the alternative that the judge could have

also found J.D.M. disqualified by application of N.J.S.A. 2C:58-

3(c)(5).    We see no need to reach that issue given our affirmance.

     Affirmed.




                                  5                          A-3912-16T4